Per Curiam.
Plaintiff and appellant sued defendant and respondent, and alleged that he was lawfully in possession of certain flax and oats, that defendant took and carried away said property, and unlawfully converted the same to his own use, to plaintiff’s damage. The answer denied the conversion, and set up that one Olson and this defendant agreed in writing that Olson should till defendant’s farm, and plant, harvest, and thresh crops of grain; that Olson did not thresh the grain, but abandoned the agreement, and surrendered the crops to defendant, in order that defendant might apply the proceeds to pay advances made to Olson .by defendant; that defendant took possession of the crops abandoned by Olson, and appropriated Olson’s share thereof to the satisfaction of the said indebtedness;. and that such proceeds, were insufficient to fully satisfy the said indebtedness.
The court granted defendant’s motion to dismiss because plaintiff failed to produce sufficient evidence to make out a case against the defendant. Plaintiff appealed from the order of the trial court denying his motion for a new trial.
The plaintiff insists that the ownership of the grain in question was not put in issue by defendant’s answer. If this objection had been raised before trial, it might have been appropriate to have required defendant to amend. The objection is, feswevsr, made after trial. It is at best technical in character. Plaintiff’s position, and his evidence introduced to sustain it, are inconsistent with it. There is no merit in the contention;
The gist of the controversy is whether the description in a chattel mortgage on which plaintiff based his claim was “so defective that without reformation it is unintelligible.” We have examined the record carefully on this point. Prom that examination we are satisfied that the conclusion of the trial court must be affirmed. The same conclusion is necessitated by other views of the case, discussion of which would be a work of supererogation. The decisions in McNeal v. Rider, 79 Minn. 153, 81 N. W. 830, 79 Am. St. 437, and Wright v. Larson, 51 Minn. 321, 53 N. W. 712, 38 Am. St. 504, are in no wise inconsistent with the conclusion here reached on the particular state of facts here involved.
Affirmed.